SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Plaintiff-Appellant Louis D’Amato appeals from the grant of the Social Security Commissioner’s cross-motion for judgment on the pleadings, and denial of his own motion for judgment on the pleadings in the United States District Court for the Southern District of New York (John S. Martin, Judge). D’Amato sought relief from a final determination of the Commissioner of Social Security finding him not disabled during the eighteen month period from March 24, 1995 to September 24, 1996 and denying his application for Social Security Act benefits during that period. On appeal, D’Amato again challenges the Commissioner’s decision claiming that the Administrative Law Judge (“ALJ”) demonstrated bias by offering a settlement before the hearing and that the ALJ’s findings were not supported by substantial evidence.
This Court affirms the district court’s denial of D’Amato’s motion for judgment on the pleadings and grant of the Commissioner’s cross-motion for substantially the reasons stated by the district court. We further affirm the district court’s conclusion that the ALJ’s refusal to recuse did not violate D’Amato’s Due Process rights, finding no evidence of bias in the ALJ’s offer of settlement.
The judgment of the district court is AFFIRMED.